Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 incorporating the Response of 4/11/2022 have been entered.
2.	Claims 1-2, 4, 6, and 13-44 are all the claims.
3.	Claims 12-13 are canceled and Claim 1 is amended in the Response of 7/13/2022 incorporating the Response of 4/11/2022.
4.	Claims 14-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
5.	Claims 1-2, 4, and 6 are all the claims under examination.
6.	Applicants amendment to the claims raises new grounds for rejection. 





Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

7.	The rejection of Claims 1-2, 4, 6, and 12-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 1-2, 4, 6, 
b) Applicants have amended Claim 6 to depend from Claim 1. 

Claim Rejections - 35 USC § 112, fourth paragraph

8.	The rejection of Claim 12-13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claims. 

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	 The rejection of Claim(s) 1-2, 4, and 6 
	The claims are anticipated by Glaser.
Applicants allege the phrase “consisting of” excludes any element, step, or ingredient not specific in the claim, such as an antibody constant domain or a portion thereof. See, MPEP 2111.03. Thus, Applicant submits that Glaser does not teach a tetravalent antibody molecule that includes a linker domain that consists of an immunoglobulin hinge region amino acid sequence and a flexible linker amino acid sequence.
Response to Arguments
AS regards the interpretation of the amended claim construction, the closed language to which Applicants refer is specific to the “linker-hinge- linker domain” of the invention. The amended claims do not teach, suggest or nuance the exclusion of other antibody portions such as the CH3 domain of Glaser being present in the tetravalent antibody molecule. The meaning of an “antibody molecule” as defined in the specification does not exclude the presence of a CH3 domain:
[0123] “In some embodiments the linker domain further includes at least a portion of an immunoglobulin Fc domain. The at least a portion of an immunoglobulin Fc domain is an IgG1, an IgG2, an IgG3, or an IgG4 Fc domain. The at least a portion of an immunoglobulin Fc domain is linked to the C-terminus of the hinge region. By at least a portion of an immunoglobulin Fc domain is meant for example, an immunoglobulin CH2 domain amino acid sequence, CH3 domain amino acid sequence, CH4 domain amino acid sequence or any combination thereof.” Under the BRI standard, a linker portion of the “linker-hinge-linker domain” does not necessarily exclude the presence of a CH3 domain but may be inclusive of the CH3 portion.
Glaser teaches a “linker-hinge-linker domain” as instantly claimed:

    PNG
    media_image1.png
    246
    284
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    191
    259
    media_image2.png
    Greyscale
 The rejection is maintained for all the reasons of record.

New Grounds for Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (USPN 8084026; filed 7/5/2007) in view of Riddell (US 20190359727; PTO 892 of 5/3/2022).
	Where the terms "connecting peptide(s)", linker and hinge are found interchangeable and where Glaser teaches connectors flanking hinges rendering the newly amended claims obvious.
Glaser teaches “The multispecific binding molecules of the invention may be monovalent for each specificity or multivalent for each specificity. In one embodiment, a bispecific binding molecule of the invention may comprise one binding site that reacts with a first target molecule and one binding site that reacts with a second target molecule (e.g. a bispecific antibody molecule, fusion protein, or minibody). In another embodiment, a bispecific binding molecule of the invention may comprise two binding sites that react with a first target molecule and two binding sites that react with a second target molecule (e.g. a bispecific scFv2 tetravalent antibody, tetravalent minibody, or diabody).” 
The diabody format is an art-recognized format comprising a (scfv)2. Glaser teaches “Diabodies are similar to scFv molecules, but usually have a short (less than 10 and preferably 1-5) amino acid residue linker connecting both V-domains, such that the VL and VH domains on the same polypeptide chain cannot interact. Instead, the VL and VH domain of one polypeptide chain interact with the VH and VL domain (respectively) on a second polypeptide chain (WO 02/02781).”
Glaser teaches “In one embodiment, a connecting peptide of the invention comprises a hinge region domain followed by a flexible gly/ser linker. Exemplary connecting peptides are shown in Table 2 and in SEQ ID NOs: 7-15, and 23. (see Claims 1, 4, and 6)

    PNG
    media_image3.png
    615
    1009
    media_image3.png
    Greyscale

Here it can be appreciated that IgG1, IgG3 and IgG4 hinges are paired with a flexible linker portion consisting of (GGGS)1 (SEQ ID NO: 1906). (See instant claims 6 and 13).
Glaser teaches tandem diabodies that are bispecific diabodies, with each arm of the diabody comprising tandem scFv fragments. In one embodiment, a bispecific diabody may comprise a first arm with a first binding specificity and a second arm with a second binding specificity (see, for example, FIG. 5). In another embodiment, each arm of the diabody may comprise a first scFv fragment with a first binding specificity and a second scFv fragment with a second binding specificity. (See Claims 2 and 12-13).
AS regards the interpretation of the amended claim construction, the closed language is specific to the “linker-hinge- linker domain” of the invention.
Riddell teaches the linkers/connectors that are useful in the tandem arrangement of scfv:
[0100] As used herein, a "spacer region" refers to one or more proteins, polypeptides, oligopeptides, peptides, domains, regions, modules, cassettes, motifs or any combination thereof that join two or more proteins, polypeptides, oligopeptides, peptides, domains, regions, modules, cassettes, motifs or any combination thereof in a fusion protein. For example, a spacer region may provide a separation or spacing function to facilitate the interaction of two single chain fusion proteins, or positioning of one or more binding domains, so that the resulting polypeptide structure maintains a specific binding affinity to a target molecule or maintains signaling activity (e.g., effector domain activity) or both. In certain embodiments, a spacer region may comprise a "linker module" that is an amino acid sequence having from about to two up to about 500 amino acids, which can provide flexibility and room for conformational movement between two regions, domains, motifs, cassettes or modules connected by a linker. Exemplary linker modules include those having from one to about ten repeats of Gly.sub.xSer.sub.y (SEQ ID NO:31), wherein x and y are independently an integer from 0 to 10 provided that x and y are not both 0 (e.g., (Gly.sub.4Ser).sub.2 (SEQ ID NO:32), (Gly.sub.3Ser).sub.2 (SEQ ID NO:33), Gly.sub.2Ser, or a combination thereof such as (Gly.sub.3Ser).sub.2Gly.sub.2Ser)) (SEQ ID NO:34). In certain other embodiments, a spacer region may have a linker module that comprises one or more immunoglobulin heavy chain constant regions, such as a CH3 alone or a CH2CH3. In further embodiments, a spacer region may comprise a hinge region or a tag cassette. Each such connector component is not mutually exclusive. For example, a spacer region may comprise a hinge and one or more linker modules, or a spacer region may comprise a hinge, one or more linker modules, and one or more tag cassettes. Exemplary spacer regions can vary in length, for instance, from about five to about 500 amino acids, or from about ten to about 350 amino acids, or from about 15 to about 100 amino acids, or from about 20 to about 75 amino acids, or from about 25 to about 35 amino acids. Exemplary short spacers range from about five to about 100 amino acids (e.g., 12 amino acids, 15 amino acids, 48 amino acids, 50 amino acids, 66 amino acids, 70 amino acids), intermediate spacers range from about 100 to about 200 amino acids (e.g., 110 amino acids, 120 amino acids, 130 amino acids, 140 amino acids, 150 amino acids, 157 amino acids, 175 amino acids), and long spacers range from about 200 to about 500 amino acids (e.g., 200 amino acids, 210 amino acids, 220 amino acids, 228 amino acids, 230 amino acids, 250 amino acids, 300 amino acids, 350 amino acids, 400 amino acids, 450 amino acids). 	Where the meaning of an tetravalent antibody molecule is one comprising the scfv2 alone or in combination with Fc domain elements to ensure stability and pairwise assembly, and inclusive of a connector region or linker-hinge-linker domain between the scfv2 and any Fc component, the POSA need only consider the reference combination for its teaching as a whole.
Conclusion
11.	No claims are allowed
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643